Per Curiam:.
This action was brought to foreclose a mortgage. Judgment in the court below was rendered in favor of the plaintiffs, decreeing the foreclosure of the mortgage, and the sale of only a portion of the mortgaged premises. On what theory the trial court discharged a portion of the mortgaged property from the lien of the mortgage, we fail to understand. The creditor has a right to resort to his entire security in a legal manner, and to deprive him of that right is judicial confiscation. The judgment of the district court is reversed, and that court is directed to enter judgment of foreclosure and sale, as prayed for in the complaint.
All the judges concur.